Name: Council Regulation (EEC) No 3172/89 of 16 October 1989 on the application of Decision No 2/89 of the EEC-Egypt Cooperation Council amending, on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Africa;  European construction;  executive power and public service;  international affairs;  international trade
 Date Published: nan

 26.10.1989 EN Official Journal of the European Communities L 310/49 COUNCIL REGULATION (EEC) No 3172/89 of 16 October 1989 on the application of Decision No 2/89 of the EEC-Egypt Cooperation Council amending, on account of the accession of Spain and Portugal to the European Communities, the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other (1), and in particular Article 23 thereof, Having regard to the proposal from the Commission, Whereas Article 7 of Decision 87/456/ECSC of the representatives of the Governments of the Member States, meeting within the Council of 11 August 1987, laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon and Tunisia on the other in products falling under the ECSC Treaty (2) lays down that the necessary changes to the origin rules adopted by the Cooperation Councils following the accession of Spain and Portugal shall apply to the products covered by the said Decision; Whereas, by virtue of Article 25 of the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation, the EEC-Egypt Cooperation Council has adopted Decision No 2/89 amending the said Protocol to take account of the accession of Spain and Portugal to the European Communities; Whereas the said Decision should be made to apply in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 2/89 of the EEC-Egypt Cooperation Council shall be applied in the Community. The text of the Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 October 1989. For the Council The President M. DELEBARRE (1) OJ No L 250, 1. 9. 1987, p. 1. (2) OJ No L 250, 1. 9. 1987, p. 112.